Citation Nr: 1755183	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  14-07 290A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a rating in excess of 10 percent for post-operative left leg varicose veins.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran and his sister and caretaker, S.M.


ATTORNEY FOR THE BOARD

M. D'Allaird, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1969 to October 1971.

This matter is before the Board of Veterans' Appeals (the Board) on appeal from a March 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

In March 2017, a videoconference hearing was held before the undersigned; a transcript of the hearing is of record.


FINDING OF FACT

The Veteran's post-operative left leg varicose vein disability is characterized by persistent edema, incompletely relieved by elevation of the extremity.


CONCLUSION OF LAW

The criteria for an increased rating of 20 percent but no higher for post-operative left leg varicose veins have been met. 38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7120 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159. Any error in notice or assistance is harmless given the favorable determination.




Legal Criteria 

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities. 38 U.S.C. § 1155; 38 C.F.R. Part 4. Separate diagnostic codes identify the various disabilities. 

Varicose veins are rated under the General Rating Formula for Diseases of the Heart. 38 C.F.R. § 4.104, Diagnostic Code (DC) 7120. 

A 10 percent evaluation is warranted for intermittent edema of the extremity or aching and fatigue in the leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery.

A 20 percent evaluation is warranted for persistent edema, incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema.

A 40 percent evaluation is warranted for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.

A 60 percent evaluation is warranted for persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.

A 100 percent evaluation is warranted for varicose veins with the following findings attributed to the effects of varicose veins: massive board-like edema with constant pain at rest.

Facts

VA treatment records dated in July 2010 note the Veteran had a hard time standing for prolonged periods. It was noted that the Veteran would benefit from not standing for any longer than one hour. 

The Veteran was afforded a VA examination in December 2010. The examiner noted the Veteran had varicose veins with edema which is exacerbated by standing or walking for more than one hour. 

In VA treatment records dated in October 2012 the Veteran reported left leg pain and bruising, and tenderness at his calf. It was also noted the Veteran underwent surgery for his varicose veins. The Veteran also reported aching, discomfort, heaviness and throbbing. He stated he was unable to stand for long periods of time. He also reported his varicose veins had bled twice before. 

The Veteran's representative submitted a form 646 (statement of accredited representative) in February 2016. It stated that the Veteran continues to suffer from persistent edema, his legs remain swollen when elevated, and pain is always present. It also stated that his varicose veins will bleed. 

VA treatment records dated in August 2016 note the Veteran reported weakness in his legs which has progressed over the years. 

During the March 2017 Board hearing, the Veteran testified that he experiences circulation problems, sensation of heaviness, throbbing, and throbbing pain that persists with inactivity. The Veteran testified he uses a walker and that his swelling will last most of the day and he must stay in bed. The Veteran further testified that he had to stop working due to his disability. His caretaker S.M. testified that the Veteran's leg is "always swollen," and he is always resting in bed because of this. S.M. also testified the Veteran is in constant pain. 

Analysis

Based on the factual background discussed above, the Board finds that the criteria for an initial 20 percent rating for left leg varicose veins have been met. Throughout the period on appeal, the Veteran has reported persistent swelling associated with his left leg varicose vein that is either not relieved or only occasionally relieved by compression stockings or elevation. These statements are competent and credible evidence of the persistent swelling associated with left leg varicose veins incompletely relieved by elevation that is the criteria for a 20 percent rating. 

A rating higher than 20 percent is not warranted here because the medical evidence of record does not establish that the Veteran has stasis pigmentation or eczema, with or without intermittent ulceration, requirements for a 40 percent evaluation for varicose veins. 38 C.F.R. § 4.104; DC 7120.

The Board has also considered whether an increased disability rating or a separate compensable disability rating is warranted under an alternate diagnostic code, such as DC 7121 regarding post-phlebitic syndrome of any cause; however, based upon the evidence of record discussed above, the Board finds that no other potentially applicable diagnostic code would lead to an increased disability rating during the entire period on appeal. 


ORDER

Entitlement to an increased rating of 20 percent, but no higher, for post-operative left leg varicose veins is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


